 



EXHIBIT 10.18
YAHOO! INC.
CHANGE IN CONTROL EMPLOYEE SEVERANCE PLAN
FOR
LEVEL I AND LEVEL II EMPLOYEES
               The Company hereby adopts the Yahoo! Inc. Change in Control
Employee Severance Plan for Level I and Level II Employees for the benefit of
certain employees of the Company and its subsidiaries, on the terms and
conditions hereinafter stated. The Plan, as set forth herein, is intended to
help retain qualified employees, maintain a stable work environment and provide
economic security to eligible employees in the event of certain terminations of
employment. The Plan, as a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA, is intended to be excepted from the definitions of
“employee pension benefit plan” and “pension plan” set forth under section 3(2)
of ERISA, and is intended to meet the descriptive requirements of a plan
constituting a “severance pay plan” within the meaning of regulations published
by the Secretary of Labor at Title 29, Code of Federal Regulations §2510.3-2(b).
SECTION 1. DEFINITIONS. As hereinafter used:
               1.1 “Affiliate” means, with respect to any individual or entity,
any other individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.
               1.2 “Board” means the Board of Directors of the Company.
               1.3 “Cause” shall mean that the Eligible Employee has:
(a) willfully and continually failed to substantially perform, or been willfully
grossly negligent in the discharge of, his or her duties to the Company or any
of its subsidiaries (in any case, other than by reason of a disability, physical
or mental illness or analogous condition), which failure or negligence continues
for a period of 10 business days after a written demand for performance is
delivered to the Eligible Employee by the Board, which specifically identifies
the manner in which the Board believes that the Eligible Employee has not
substantially performed, or been grossly negligent in the discharge of, his or
her duties; (b) been convicted of or pled nolo contendere to a felony; or
(c) materially and willfully breached any agreement with the Company, any of its
subsidiaries or any Affiliate of the Company or any of its subsidiaries. No act
or failure to act on the part of the Eligible Employee shall be deemed “willful”
unless done, or omitted to be done, by the Eligible Employee not in good faith
or without reasonable belief that the Eligible Employee’s act or failure to act
was in the best interests of the Company.
               1.4 A “Change in Control” shall be deemed to mean the first of
the following events to occur after the Effective Date:

  (a)   any person or group of persons (as defined in Section 13(d) and 14(d) of
the Exchange Act) together with its affiliates, but excluding (i) the Company or
any of its subsidiaries, (ii) any employee benefit plans of the Company or
(iii) a corporation owned, directly or indirectly, by the

 



--------------------------------------------------------------------------------



 



      stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
Affiliates); or     (b)   the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the Effective Date, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the Effective
Date or whose appointment, election or nomination for election was previously so
approved or recommended; or     (c)   the consummation of a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation or entity regardless of which entity is the survivor,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;     (d)   the
shareholders of the Company approve a plan of complete liquidation or winding-up
of the Company or there is consummated an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets;     (e)  
the occurrence of any transaction or series of transaction deemed by the Board
or the Plan Administrator to constitute a change in control of the Company under
this Section 1.4.

               1.5 “Change in Control Protection Period” shall mean the period
commencing on the date a Change in Control occurs and ending on the second
anniversary of such date.
               1.6 “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.

2



--------------------------------------------------------------------------------



 



               1.7 “Company” means Yahoo! Inc., its subsidiaries or any
successors thereto.
               1.8 “Disability” means a physical or mental condition entitling
the Eligible Employee to benefits under the applicable long-term disability plan
of the Company or any its subsidiaries, or if no such plan exists, a “permanent
and total disability” (within the meaning of Section 22(e)(3) of the Code) or as
determined by the Company in accordance with applicable laws.
               1.9 “Effective Date” shall mean February 12, 2008.
                1.10 “Eligible Employee” means any Level I Employee or Level II
Employee, who is employed on the date of a Change in Control, other than: (i) an
employee who has entered into a separation agreement with the Company prior to a
Change in Control; (ii) interns, casual or temporary employees; and
(iii) employees on a fixed-term employment agreement.
               1.11 “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
               1.12 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
               1.13 “Good Reason” means (a) a substantial adverse alteration in
the Eligible Employee’s duties or responsibilities from those in effect
immediately prior to the Change in Control (including in the case of a Level I
Employee who reports directly to the chief executive officer of the Company
immediately prior to a Change in Control, if, after such Change in Control, such
Level I Employee no longer reports directly to the chief executive officer of a
public company); (b) a reduction in the Eligible Employee’s annual base salary
as of immediately prior to the Change in Control (or as the same may be
increased from time to time); (c) a material reduction in the Eligible
Employee’s annual target bonus opportunity as of immediately prior to the Change
in Control; or (d) the relocation of the Eligible Employee’s principal place of
employment to a location more than 35 miles from the Eligible Employee’s
principal place of employment immediately prior to the Change in Control, except
for required travel on the Company’s business to an extent substantially
consistent with the Eligible Employee’s business travel obligations as of
immediately prior to the Change in Control. The Eligible Employee’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder, provided that
the Eligible Employee provides the Company with a written notice of resignation
within ninety (90) days following the occurrence of the event constituting Good
Reason and the Company shall have failed to remedy such act or omission within
thirty (30) days following its receipt of such notice.
                1.14 “Level I Employee” means any full-time employee of the
Company or its subsidiaries with the job level immediately prior to a change in
control of: E4, E5 or EX.
                1.15 “Level II Employee” means any full-time employee of the
Company or its subsidiaries with the job level immediately prior to a change in
control of E3.

3



--------------------------------------------------------------------------------



 



               1.16 “Plan” means the Yahoo! Inc. Change in Control Employee
Severance Plan for Level I and Level II Employees, as set forth herein, and as
it may be amended from time to time.
               1.17 “Plan Administrator” means the Compensation Committee of the
Board or such other person or persons appointed from time to time by the
Compensation Committee of the Board to administer the Plan.
               1.18 “Potential Change in Control” shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:

  (a)   the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;     (b)   the Company or any
Person publicly announces an intention to take or to consider taking actions
which, if consummated, would constitute a Change in Control;     (c)   any
Person becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing 15% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
Affiliates); or     (d)   the Board adopts a resolution to the effect that, for
purposes of this Plan, a Potential Change in Control has occurred.

               1.19 “Potential Change in Control Period” means the period
beginning upon the occurrence of a Potential Change in Control and ending upon
the earliest to occur of the: (i) consummation of the Change in Control or
(ii) one-month anniversary of the abandonment of the transaction or series of
transactions that constitute a Potential Change in Control (as determined by the
Plan Administrator in its sole discretion).
               1.20 “Severance” means (a) the involuntary termination of an
Eligible Employee’s employment by the Company or any subsidiary thereof, other
than for Cause, death or Disability or (b) a termination of an Eligible
Employee’s employment by the Eligible Employee for Good Reason, in each case,
following a Change in Control and during the Change in Control Protection
Period, other than a termination of an Eligible Employee’s employment by the
Company as part of a global integration after a Change in Control when such
Eligible Employee is rehired by the Company as part of such integration.
               1.21 “Severance Date” means the date on which an Eligible
Employee incurs a Severance.

4



--------------------------------------------------------------------------------



 



SECTION 2. CHANGE IN CONTROL SEVERANCE BENEFITS
               2.1 Generally. Subject to Sections 2.7, 2.8, 4 and 6.2 hereof,
each Eligible Employee shall be entitled to the greater of either the:
(a) severance payments and benefits pursuant to the applicable provisions of
Section 2 of this Plan if such Eligible Employee incurs a Severance during the
Change in Control Protection Period or (b) severance benefits under any
negotiated severance agreement between such Eligible Employee and the Company
(if applicable). With respect to an Eligible Employee who is entitled to
benefits under the Workers Adjustment Retraining Notification Act of 1988, or
any similar state or local statute or ordinance (collectively the “WARN Act”),
such benefits under this Plan shall be reduced dollar-for-dollar by any benefits
received pursuant to the WARN Act.
               2.2 Payment of Accrued Obligations. Subject to Sections 2.8, 4
and 6.2 hereof, the Company shall pay to each Eligible Employee who incurs a
Severance during the Change in Control Protection Period a lump sum payment in
cash, paid in accordance with applicable law, as soon as practicable but no
later than 10 days after the Severance Date, equal to the sum of (a) the
Eligible Employee’s accrued annual base salary and any accrued vacation pay
through the Severance Date, and (b) the Eligible Employee’s annual bonus earned
for the fiscal year immediately preceding the fiscal year in which the Severance
Date occurs if such bonus has not been paid as of the Severance Date.
               2.3 Level I Employees. Each Level I Employee who incurs a
Severance during the Change in Control Protection Period shall be entitled to
(i) continuation of his or her annual base salary, as in effect immediately
prior to the Severance Date (or, if higher, as in effect on the date on which
the Change in Control occurs), for twenty-four (24) months following the
Severance and (ii) payment of up to $15,000 (payable in equivalent local
currency with respect to Eligible Employees outside the United States) for
outplacement services utilized by the Eligible Employee within twenty-four
(24) months following the Severance Date, such reimbursement to be paid not
later than the end of the calendar year following the year in which the expense
is incurred.
               2.4 Level II Employees. Each Level II Employee who incurs a
Severance during the Change in Control Protection Period shall be entitled to
(i) continuation of his or her annual base salary, as in effect immediately
prior to the Severance Date (or, if higher, as in effect on the date on which
the Change in Control occurs), for eighteen (18) months following the Severance,
and (ii) payment of up to $15,000 (payable in equivalent local currency with
respect to Eligible Employees outside the United States) for outplacement
services utilized by the Eligible Employee within twenty-four (24) months
following the Severance Date, such reimbursement to be paid not later than the
end of the calendar year following the year in which the expense is incurred.
               2.5 Acceleration of Vesting. In addition to the benefits provided
pursuant to Sections 2.3, 2.4 and 2.6 hereof (as applicable), each Level I and
Level II Employee who incurs a Severance during the Change in Control Protection
Period shall be entitled to full vesting of all stock options, restricted stock
units and any other equity-

5



--------------------------------------------------------------------------------



 



based awards granted or assumed by the Company outstanding as of the Severance
Date (whether or not such award was outstanding as of the Effective Date);
provided, however, that this Section 2.5 shall not apply with respect to a grant
or award of stock options, restricted stock units or any other equity-based
compensation made after the Effective Date if the agreement granting or awarding
the applicable stock options, restricted stock units or any other equity-based
compensation provides that the grant shall not be subject to the provisions of
this Section 2.5.
               2.6 Benefit Continuation. In the case of each Eligible Employee
who incurs a Severance during the Change in Control Protection Period,
commencing on the date immediately following such Eligible Employee’s Severance
Date and continuing for the period set forth below (the “Welfare Benefit
Continuation Period”), the Company shall provide to each such Eligible Employee
(and anyone entitled to claim under or through such Eligible Employee) all
Company-paid benefits under any group health plan or dental plan of the Company
(as in effect immediately prior to such Eligible Employee’s Severance Date) for
which Eligible Employees of the Company are eligible, to the same extent as if
such Eligible Employee had continued to be an Eligible Employee of the Company
during the Welfare Benefit Continuation Period. To the extent that such Eligible
Employee’s participation in Company benefit plans is not practicable, the
Company shall arrange to provide, at the Company’s sole expense, such Eligible
Employee (and anyone entitled to claim under or through such Eligible Employee)
with equivalent health and dental benefits under an alternative arrangement
during the Welfare Benefit Continuation Period. The coverage period for purposes
of the group health continuation requirements of Section 4980B of the Code shall
commence at the Severance Date, and shall run concurrently with the Welfare
Benefit Continuation Period. The Welfare Benefit Continuation Period shall be
for a number of months equal to the number of months (including fractions
thereof) during which the Eligible Employee receives base salary continuation
payments pursuant to this Section 2.
               2.7 Release; Restrictive Covenants; Benefit Commencement Date. No
Eligible Employee who incurs a Severance during the Change in Control Protection
Period shall be eligible to receive any payments or other benefits under the
Plan (other than payments under Section 2.2 hereof) unless, within forty-five
(45) days following such Employee’s Severance Date, he or she first executes a
Release (substantially in the form of Exhibit A hereto, or in such other form as
is required to comply with applicable law) in favor of the Company and others
set forth on said Exhibit A, or in such other form as is required to comply with
applicable law, relating to all claims or liabilities of any kind relating to
his or her employment with the Company or a subsidiary thereof and the
termination of the Employee’s employment, and such Release becomes effective and
has not been revoked by the employee by the fifty-fifth (55th) day following the
date of termination. Provided that the Eligible Employee executes the Release in
accordance with the requirements of this Section 2.7, any payments or other
benefits under the Plan shall commence (the “Benefit Commencement Date”) on or
before the sixtieth (60th) business day following the Severance Date; all
payments or benefits accrued during the period between the Severance Date and
Benefit Commencement Date shall be provided in full on the Benefit Commencement
Date. If the Eligible Employee does not execute and return such Release such
that it does not become effective within the aforesaid period,

6



--------------------------------------------------------------------------------



 



the Eligible Employee shall cease to be entitled to any payments or benefits
under this Plan. In addition, payment and other benefits under this Plan shall
cease as of the date that the Eligible Employee breaches any of the provisions
of such Eligible Employee’s Confidentiality, Proprietary Information and
Assignment of Inventions Agreement, or other similar agreement.
               2.8 409A. Notwithstanding any provision to the contrary in this
Plan, no payment or distribution under this Plan which constitutes an item of
deferred compensation under Section 409A of the Code and becomes payable by
reason of the Eligible Employee’s termination of employment with the Company
will be made to the Eligible Employee unless the Eligible Employee’s termination
of employment constitutes a “separation from service” (as such term is defined
in Treasury Regulations issued under Section 409A of the Code). In addition, no
such payment or distribution will be made to the Eligible Employee prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Eligible Employee’s “separation from service” (as such term is defined in
Treasury Regulations issued under Section 409A of the Code) or (ii) the date of
the Eligible Employee’s death, if the Eligible Employee is deemed at the time of
such separation from service to be a “key employee” within the meaning of that
term under Section 416(i) of the Code and to the extent such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Section 409A(a)(2) of the Code. All payments and benefits which had been
delayed pursuant to the immediately preceding sentence shall be paid to the
Eligible Employee in a lump sum upon expiration of such six-month period (or if
earlier upon the Eligible Employee’s death). It is intended that this Plan shall
comply with the provisions of Section 409A of the Code and the Treasury
Regulations relating thereto so as not to subject the Eligible Employee to the
payment of additional taxes and interest under Section 409A of the Code. In
furtherance of this intent, this Plan shall be interpreted, operated, and
administered in a manner consistent with these intentions.
SECTION 3. PLAN ADMINISTRATION.
               3.1 The Plan Administrator shall administer the Plan and may
interpret the Plan, prescribe, amend and rescind rules and regulations under the
Plan and make all other determinations necessary or advisable for the
administration of the Plan, subject to all of the provisions of the Plan.
               3.2 The Plan Administrator may delegate any of its duties
hereunder to such person or persons from time to time as it may designate.
               3.3 The Plan Administrator is empowered, on behalf of the Plan,
to engage accountants, legal counsel and such other personnel as it deems
necessary or advisable to assist it in the performance of its duties under the
Plan. The functions of any such persons engaged by the Plan Administrator shall
be limited to the specified services and duties for which they are engaged, and
such persons shall have no other duties, obligations or responsibilities under
the Plan. Such persons shall exercise no discretionary authority or
discretionary control respecting the management of the Plan. All reasonable
expenses thereof shall be borne by the Company.

7



--------------------------------------------------------------------------------



 



               3.4 Following the occurrence of a Change in Control, the Company
may not remove from office the individual or individuals who served as Plan
Administrator immediately prior to the Change in Control; provided, however, if
any such individual ceases to be affiliated with the Company, the Company may
appoint another individual or individuals as Plan Administrator so long as the
substitute Plan Administrator consists solely of an individual or individuals
who (a) were officers of the Company immediately prior to the Change in Control,
(b) were directors of the Company immediately prior to the Change in Control and
are not affiliated with the acquiring entity in the Change in Control or
(c) were selected or approved by an officer or director described in clause
(a) or (b).
SECTION 4. LIMITATION ON BENEFITS. If any payment or benefit received or to be
received by an Eligible Employee (including any payment or benefit received
pursuant to the Plan or otherwise) would be (in whole or part) subject to the
excise tax imposed by Section 4999 of the Code, or any successor provision
thereto, or any similar tax imposed by state or local law, or any interest or
penalties with respect to such excise tax (such tax or taxes, together with any
such interest and penalties, are hereafter collectively referred to as the
“Excise Tax”), then, the salary continuation payments provided under Section 2.3
or 2.4, as applicable, shall first be reduced (and thereafter, if necessary, the
accelerated vesting provided in Section 2.5 shall be reduced) to the extent
necessary to make such payments and benefits not subject to such Excise Tax, but
only if such reduction results in a higher after-tax payment to the Eligible
Employee after taking into account the Excise Tax and any additional taxes the
Eligible Employee would pay if such payments and benefits were not reduced.
SECTION 5. PLAN MODIFICATION OR TERMINATION. The Plan may not be terminated
during the Potential Change in Control Period or during the Change in Control
Protection Period. The Plan may be amended by the Board at any time; provided,
however, that during the Potential Change in Control Period and the Change in
Control Protection Period, the Plan may not be amended if such amendment would
in any manner be adverse to the interests of any Eligible Employee, except that,
notwithstanding the foregoing, the Plan Administrator may amend the Plan at any
time and in any manner necessary to comply with applicable law, including, but
not limited to Section 409A of the Code. For the avoidance of doubt, (a) any
action taken by the Company or the Plan Administrator during the Change in
Control Protection Period to cause an Eligible Employee to no longer be
designated as a Level I Employee or Level II Employee, or to decrease the
payments or benefits for which an Eligible Employee is eligible, and (b) any
amendment to Section 3.4 or this Section 5 during the Change in Control
Protection Period shall be treated as an amendment to the Plan which is adverse
to the interests of any Eligible Employee.
SECTION 6. GENERAL PROVISIONS.
               6.1 Except as otherwise provided herein or by law, no right or
interest of any Eligible Employee under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted

8



--------------------------------------------------------------------------------



 



assignment or transfer thereof shall be effective; and no right or interest of
any Eligible Employee under the Plan shall be liable for, or subject to, any
obligation or liability of such Eligible Employee. When a payment is due under
this Plan to a severed employee who is unable to care for his or her affairs,
payment may be made directly to his or her legal guardian or personal
representative.
               6.2 If the Company or any subsidiary thereof is obligated by law
or by contract to pay severance pay, a termination indemnity, notice pay, or the
like, or if the Company or any subsidiary thereof is obligated by law or by
contract to provide advance notice of separation (“Notice Period”), then any
severance pay hereunder shall be reduced by the amount of any such severance
pay, termination indemnity, notice pay or the like, as applicable, and by the
amount of any compensation received during any Notice Period.
               6.3 Neither the establishment of the Plan, nor any modification
thereof, nor the creation of any fund, trust or account, nor the payment of any
benefits shall be construed as giving any Eligible Employee, or any person
whomsoever, the right to be retained in the service of the Company or any
subsidiary thereof, and all Eligible Employees shall remain subject to discharge
to the same extent as if the Plan had never been adopted.
               6.4 If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.
               6.5 This Plan shall inure to the benefit of and be binding upon
the heirs, executors, administrators, successors and assigns of the parties,
including each Eligible Employee, present and future, and any successor to the
Company. If a severed employee shall die, all accrued but unpaid amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to the executor, personal representative or administrators of the severed
employee’s estate.
               6.6 The headings and captions herein are provided for reference
and convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.
               6.7 The Plan shall not be required to be funded unless such
funding is authorized by the Board. Regardless of whether the Plan is funded, no
Eligible Employee shall have any right to, or interest in, any assets of any
Company which may be applied by the Company to the payment of benefits or other
rights under this Plan.
               6.8 Any notice or other communication required or permitted
pursuant to the terms hereof shall have been duly given when delivered or mailed
by United States Mail, first class, postage prepaid (or such local equivalent
thereof), addressed to the intended recipient at his, her or its last known
address.
               6.9 This Plan shall be construed and enforced according to the
laws of the State of Delaware to the extent not preempted by federal law or
other applicable local law, which shall otherwise control.

9



--------------------------------------------------------------------------------



 



               6.10 All benefits hereunder shall be reduced by applicable
withholding and shall be subject to applicable tax reporting, as determined by
the Plan Administrator, or as required by applicable law.
SECTION 7. CLAIMS, INQUIRIES, APPEALS.
               7.1 Applications for Benefits and Inquiries. Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing, as
follows:
Plan Administrator
c/o Yahoo! Inc.
701 First Avenue
Sunnyvale, CA 94089
Attention: Head of Human Resources
               7.2 Denial of Claims. In the event that any application for
benefits is denied in whole or in part, the Plan Administrator must notify the
applicant, in writing, of the denial of the application, and of the applicant’s
right to review the denial. The written notice of denial will be set forth in a
manner designed to be understood by the employee, and will include specific
reasons for the denial, specific references to the Plan provision upon which the
denial is based, a description of any information or material that the Plan
Administrator needs to complete the review and an explanation of the Plan’s
review procedure.
This written notice will be given to the employee within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90)-day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
his or her decision on the application. If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed to be denied. The applicant will then be permitted
to appeal the denial in accordance with the Review Procedure described below.
               7.3 Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within 60 days after the application is
denied (or deemed denied). The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review and submit written comments, documents, records
and other information relating to the claim. A request for a review shall be in
writing and shall be addressed to:

10



--------------------------------------------------------------------------------



 



Plan Administrator
c/o Yahoo! Inc.
701 First Avenue
Sunnyvale, CA 94089
Attention: Head of Human Resources
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.
               7.4 Decision on Review. The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review. If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60)-day period. The Plan Administrator will
give prompt, written notice of his or her decision to the applicant. In the
event that the Plan Administrator confirms the denial of the application for
benefits in whole or in part, the notice will outline, in a manner calculated to
be understood by the applicant, the specific Plan provisions upon which the
decision is based. If written notice of the Plan Administrator’s decision is not
given to the applicant within the time prescribed in this Section 7.4 the
application will be deemed denied on review.
               7.5 Rules and Procedures. The Plan Administrator may establish
rules and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims. The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.
               7.6 Exhaustion of Remedies. No legal action for benefits under
the Plan may be brought until the claimant (a) has submitted a written
application for benefits in accordance with the procedures described by
Section 7.1 above, (b) has been notified by the Plan Administrator that the
application is denied (or the application is deemed denied due to the Plan
Administrator’s failure to act on it within the established time period),
(c) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 7.3 above and (d) has been
notified in writing that the Plan Administrator has denied the appeal (or the
appeal is deemed to be denied due to the Plan Administrator’s failure to take
any action on the claim within the time prescribed by Section 7.4 above).

11



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF RELEASE
(To be signed on or after the Separation Date)
     In return for payment of severance benefits pursuant to the Yahoo! Inc.
Change in Control Severance Plan for Level I and Level II Employees (the
“Plan”), as amended, I hereby generally and completely release the Yahoo, Inc.
(the Company”) and its directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, parent and subsidiary entities,
insurers, affiliates, and assigns (collectively “Released Party”) from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Release. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including wages, salary,
bonuses, commissions, vacation pay, expense reimbursements (to the extent
permitted by applicable law), severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including without limitation
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
without limitation claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the
federal Worker Adjustment and Retraining Notification Act (as amended) and
similar laws in other jurisdictions, the Employee Retirement Income Security Act
of 1974 (as amended), the Family and Medical Leave Act of 1993, and California
Fair Employment and Housing Act (as amended), the California Family Rights Act
(as amended), California Labor Code section 1400 et. seq. and any similar laws
in other jurisdictions; provided, however, that this Release does not waive,
release or otherwise discharge any claim or cause of action arising after the
date I sign this Agreement.
     This Agreement includes a release of claims of discrimination or
retaliation on the basis of workers’ compensation status, but does not include
workers’ compensation claims. Excluded from this Agreement are any claims which
by law cannot be waived in a private agreement between employer and employee,
including but not limited to claims under California Labor Code section 2802 and
the right to file a charge with or participate in an investigation conducted by
the Equal Employment Opportunity Commission (“EEOC”) or any state or local fair
employment practices agency. I waive, however, any right to any monetary
recovery or other relief should the EEOC or any other agency pursue a claim on
my behalf.
     I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any Released
Party. I also

12



--------------------------------------------------------------------------------



 



acknowledge and represent that I have not been denied any rights including, but
not limited to, rights to a leave or reinstatement from a leave under the Family
and Medical Leave Act of 1993, the California Family Rights Act, the Uniformed
Services Employment and Reemployment Rights Act of 1994, or any similar law of
any jurisdiction.
     I agree that I am voluntarily executing this Release. I acknowledge that I
am knowingly and voluntarily waiving and releasing any rights I may have under
the ADEA and that the consideration given for this Release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release specified in this paragraph does not apply to any rights or claims
that may arise after the date I sign this Release; (b) I have been advised to
consult with an attorney prior to signing this Release; (c) I have received a
disclosure from the Company that includes a description of the class, unit or
group of individuals covered by this employment termination program, the
eligibility factors for such program, and any time limits applicable to such
program and a list of job titles and ages of all employees selected for this
group termination and ages of those individuals in the same job classification
or organizational unit who were not selected for termination (“Disclosures”);
(d) I have at least forty-five (45) days from the date that I receive the
Disclosures to consider this Release (although I may choose to sign it any time
on or after my Separation Date); (e) I have seven (7) calendar days after I sign
this Release to revoke it (“Revocation Period”); and (f) this Release will not
be effective until I have signed it and returned it to the Company’s Human
Resources Department and the Revocation Period has expired (the “Effective
Date”).
     I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. In giving this release, which includes claims which may be
unknown to me at present, I acknowledge that I have read and understand
Section 1542 of the California Civil Code, which states: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
unknown or unsuspected claims I may have against the Company.

     
 
   
 
   
 
  [name]
 
   
 
   
 
   
 
  Date

13